DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/22 was filed after the mailing date of the Non-Final Office Action on 6/2/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Current amendments made by Applicant to claims 11 and 13-15 to obviate the claim objections presented in the previous Office Action are proper and have been entered.  These objections have been withdrawn.
Claim Rejections - 35 USC § 112
Current amendments made by Applicant to claims 3, 8, and 13 to obviate the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in the previous Office Action are proper and have been entered.  These particular rejections have been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,121,752. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method of wireless communication, comprising: receiving, at a user equipment (UE), a feedback configuration signal that configures a single channel state information (CSI) process identifying azimuth and elevation CSI reference signal (CSI-RS) ports” corresponds to the same in claim 4 of the above U.S. Patent.
“Transmitting, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with the azimuth CSI-RS ports and a second PMI associated with the elevation CSI-RS ports” corresponds to “transmitting, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with a first element identified by the CSI process and a second PMI associated with a second element identified by the CSI process” as well as “wherein the first element corresponds to an azimuth CSI-RS port, and the second element corresponds to an elevation CSI-RS port” in claim 4 of the above U.S. Patent.
Lastly, “wherein the PMI report includes … a low rank indicator, wherein at least one of the first PMI and the second PMI is assigned a low rank, and wherein the low rank indicator denotes which of the first PMI or the second PMI is assigned the low rank; and transmitting, by the UE, a CSI report with measurements based on the azimuth and elevation CSI-RS ports” corresponds to “wherein at least one of the first PMI and the second PMI is assigned a low rank, wherein the PMI report further includes a low rank indicator indicating one of the first and the second PMI is assigned the low rank” as well as “transmitting, by the UE, a CSI report with measurements based on the first and second elements” as well as “wherein the first element corresponds to an azimuth CSI-RS port, and the second element corresponds to an elevation CSI-RS port” in claim 4 of the above U.S. Patent.
Claim 1 of the instant application does not claim “wherein the PMI report is arranged in a fixed order of:  the low rank indicator, the first PMI, and the second PMI, wherein the low rank indicator comprises a low rank indicator bit, and wherein when the low rank indicator bit is set to a first value the first PMI is assigned the low rank and when the low rank indicator bit is set to a second value the second PMI is assigned the low rank”.  Therefore, claim 1 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 3, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 6, this “apparatus” claim corresponds to apparatus claim 8 of the above U.S. Patent for similar reasons as described for “method” claim 1 above.
Regarding claim 8, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 11, this “apparatus” claim corresponds to apparatus claim 8 of the above U.S. Patent for similar reasons as described for “method” claim 1 above.
Regarding claim 13, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 7 of the above U.S. Patent.

7.	Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,121,752 (hereinafter “Wei”) in view of Ko et al. (U.S. 2015/0207547) (hereinafter “Ko”).
Regarding claims 16-18, claim 4 of the above U.S. Patent does not explicitly teach “wherein the first PMI and the second PMI are combinable to form a whole channel precoding matrix” as well as “wherein a correlation procedure is used to combine the first PMI and the second PMI to form the whole channel precoding matrix” as well as “wherein the correlation procedure comprises a Kronecker product”.
However, Ko teaches a method and apparatus for transmitting channel state information utilizing a first precoding matrix indicator (PMI) as well as a second precoding matrix indicator (PMI), where a precoding matrix A may be configured by combination of two precoding vectors/matrices az and ax, and where the precoding matrix may be defined by a Kronecker product of a first PMIz and a second PMIx as spoken of on page 14, paragraph [0166].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply a combination of precoding matrices via a Kronecker product as taught in Ko to the PMI reporting of Wei and arrive at claims 16-18 of the instant application.  A motivation for doing so would have been to improve the channel state information reporting process by using a more efficient expression for representing 3-dimensional beamforming as spoken of on page 14, paragraphs [0165]-[0166] of Ko.
Response to Arguments
8.	Applicant’s arguments, filed 9/2/22, with respect to amended claims 1, 3-6, 8-11, and 13-15 have been fully considered and are persuasive.  The prior art rejections of these claims have accordingly been withdrawn. 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467